Name: 94/745/EC: Council Decision of 10 November 1994 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing for the period 20 July 1994 to 19 July 1997 the fishing opportunities and financial consideration provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros
 Type: Decision
 Subject Matter: fisheries;  European construction;  Africa;  international law;  international affairs
 Date Published: 1994-11-18

 Avis juridique important|31994D074594/745/EC: Council Decision of 10 November 1994 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing for the period 20 July 1994 to 19 July 1997 the fishing opportunities and financial consideration provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros Official Journal L 297 , 18/11/1994 P. 0035 - 0035 Finnish special edition: Chapter 4 Volume 6 P. 0146 Swedish special edition: Chapter 4 Volume 6 P. 0146 COUNCIL DECISION of 10 November 1994 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing for the period 20 July 1994 to 19 July 1997 the fishing opportunities and financial consideration provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros (94/745/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros (1), Having regard to the proposal from the Commission, Whereas the Community and the Islamic Federal Republic of the Comoros have held negotiations with a view to determining amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto; Whereas, as a result of those negotiations, a new Protocol was initialled on 18 July 1994; Whereas, under that Protocol, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Islamic Federal Republic of the Comoros for the period 20 July 1994 to 19 July 1997; Whereas, in order to avoid interruption of fishing activities by Community vessels, it is essential that the said Protocol be approved as quickly as possible; whereas both Contracting Parties have therefore initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocol previously in force; whereas the Agreement in the form of an exchange of letters should be approved subject to a definitive decision pursuant to Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters concerning the provisional application of the Protocol setting out for the period 20 July 1994 to 19 July 1997 the fishing opportunities and financial consideration provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 10 November 1994. For the Council The President U. SEILER-ALBRING (1) OJ No L 137, 2. 6. 1988, p. 19.